Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BS-831

IN RE JENIFER WICKS, ESQUIRE,
     Respondent.

A Member of the Bar of the                      Disciplinary Docket Nos.:
District of Columbia Court of Appeals           2020-D187, 2021-D124, 2021-
Bar Registration Number: 465476                 D125.


BEFORE: Beckwith and Easterly, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED—November 17, 2022)

       On consideration of the petition of the Board on Professional Responsibility
(“Board”) pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent indefinitely
based on disability, the Board’s motion to file under seal, Respondent’s response
thereto, and it appearing that neither Respondent nor Disciplinary Counsel had
interposed any objection thereto, it is

      ORDERED that Disciplinary Counsel’s motion to file under seal is
granted. It is

       FURTHER ORDERED that Respondent is indefinitely suspended from the
practice of law based on disability, effective immediately, and any pending
disciplinary matters be held in abeyance pursuant to D.C. Bar R. XI, § 13(g). It is

      FURTHER ORDERED that Respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys. It is

      FURTHER ORDERED that Respondent shall file an affidavit in compliance
with D.C. Bar R. XI, § 14(g), with the court and the Board shall serve a copy of the
affidavit on Disciplinary Counsel.

                                 PER CURIAM